Citation Nr: 0925537	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  95-39 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by sensitivity to petroleum products and 
profuse sweating.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for plantar fasciitis 
with spurs.

4.  Entitlement to service connection for hiatial hernia with 
gastroesophageal reflux (GERD), claimed as burning in the 
throat.

5.  Entitlement to service connection for rhinitis, claimed 
as sneezing, dry mouth and shortness of breath.

6.  Entitlement to service connection for sleep apnea, 
claimed as snoring, sleeplessness and fatigue.

7.  Entitlement to service connection for bronchitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 
1993.  His service included service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 1995 and October 2001 rating decisions of 
the Roanoke, Virginia Department of Veterans' Affairs (VA) 
Regional Office (RO).  The case has since been transferred to 
the Baltimore, Maryland VARO.  The Veteran perfected timely 
appeals with respect to both of the aforementioned rating 
actions to the Board.

In October 2001, the Veteran testified at a hearing before 
the RO.  A copy of the hearing transcript has been associated 
with the file.

In June 2003 and November 2006 the Board remanded the claims 
to the RO for additional development.

The Board notes that the issues of service connection for a 
rash on the right hand, residuals of trauma to the 
genitofemoral nerve following surgical removal of the left 
testicle (claimed as low back joint pain with left sciatica), 
lumbosacral strain sciatica and a rash on the right hand, 
were granted by June 1995, October 2001 and March 2003 rating 
decisions.  Therefore, the Board finds that as this issues 
was granted in full, they are not in appellate status before 
the Board and need not be addressed further.

With regard to the claim for service connection for an 
undescended testicle, postoperative, the Veteran testified 
during an October 2001 RO hearing that his this claim was for 
the pain which occurred following the surgical removal of the 
left testicle.  During the hearing, this issue was found to 
be intertwined with the issue of as residuals of trauma to 
the genitofemoral nerve following surgical removal of the 
left testicle, for which the Veteran claimed his residuals 
included sciatica.  As the issue of service connection for an 
undescended testicle, postoperative, is intertwined with the 
issue of service connection for residuals of trauma to the 
genitofemoral nerve following surgical removal of the left 
testicle, the Board finds that this issue has also been 
granted in full, and as such, is not in appellate status 
before the Board and need not be addressed further.  
Moreover, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

The issues of service connection for plantar fasciitis with 
spurs, allergic rhinitis and bronchitis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent medical evidence of record has shown that his 
undiagnosed illness manifested by sensitivity to petroleum 
products and profuse sweating is causally related to his 
active service.

2.  The competent and probative medical evidence of record 
reflects that the Veteran's sinusitis, hiatial hernia with 
GERD and sleep apnea disabilities did not originate in 
service, were not aggravated by active service and are not 
related to any incident during active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, an undiagnosed illness manifested by sensitivity to 
petroleum products and profuse sweating was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

2.  The criteria for the establishment of service connection 
for sinusitis, hiatial hernia with GERD and sleep apnea have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection in the May 1995 and October 2001 rating 
decisions, he was not provided notice of the VCAA as his 
claims were analyzed on the basis of a well grounded claim.  
He was subsequently provided notice of VCAA in August 2003, 
November 2006, June 2008, December 2008 and January 2009.  
The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice 
in June 2006, November 2006 and April 2009, pertaining to the 
downstream disability rating and effective date elements of 
his claims, with subsequent re-adjudication in an April 2009 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes copies 
of service treatment records, private medical records, VA 
outpatient treatment reports, a VA examination and statements 
and testimony from the Veteran.  Following several requests 
for service records from the National Personnel Records 
Center (NPRC), the partial service treatment reports 
including the Veteran's entire service dental records were 
received, however, a July 1994 response from the NPRC 
indicated that some service records were missing.  The RO 
informed the Veteran of the missing service medical records 
and asked him to submit any copies of service records that he 
may have.  The Board notes that copies of the Veteran's 
service treatment records were received from the Veteran and 
associated with the file.  However, as the NPRC furnished all 
service treatment reports in their possession upon request by 
the RO and any denials in this decision are due to a 
preponderance of the evidence against the Veteran's claim, 
any missing records are not prejudicial to the Veteran's 
claims.

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness; (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines warrants a presumption of 
service-connection.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period are 
considered chronic.  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

1.  Undiagnosed Illness 

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that he was exposed 
to chemicals, including oil drums, while serving in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, which resulted in many chronically unexplained symptoms 
following his active service.  Initially, the Board notes 
that the Veteran symptoms of sensitivity to petroleum 
products and profuse sweating constitute a qualifying chronic 
disability as listed above.  See 38 C.F.R. § 3.317.  However, 
as discussed below, the Veteran's other symptoms claimed as 
due to a chronic undiagnosed illness, have been associated 
with a known diagnosis and, as such, are not qualifying 
chronic disability for the purposes of 38 C.F.R. § 3.317 and 
will be addressed on the basis of direct service connection.

The Veteran's DD Form 214 indicates that he received the Air 
Force Training Ribbon and Southwest Asia Service Medal for 
service in the Desert Storm and Desert Shield Area of 
Responsibility.  The evidence of record also reflects that he 
participated in the Persian Gulf War Registry Program.  

Service treatment records are absent of any treatment for 
profuse sweating or an increased sensitivity to petroleum 
products. 

VA outpatient treatment reports from February 1994 to January 
2006 reflect that the Veteran was treated for complaints of 
sensitivity to petroleum products from May 1994 to July 1994.  

In a February 1994 VA Persian Gulf War Screening, the Veteran 
also reported service in the Persian Gulf War from June 1991 
to October 1991 with symptoms of fatigue, skin rashes, 
breathing problems and leg problems.

During a February 1994 VA Gulf War examination, the Veteran 
was assessed as an essentially healthy male with no pulmonary 
pathology found. 

An August 1994 VA examination did not address the Veteran's 
reported symptoms profuse sweating or an increased 
sensitivity to petroleum products.  

During an August 2002 VA examination, the Veteran was 
diagnosed with subjective complaints of sensitivity to 
petroleum.  

In a December 2005 VA examination, the examiner reported that 
with regard to the Veteran's petroleum sensitivity, an 
allergy consultation was recommended.  The examiner concluded 
that he could find no objective proof, nor did he know of any 
objective findings that would determine that there was a 
petroleum sensitivity.

A March 2007 VA examination reflects that the diagnosis 
included bouts of diffuse sweating with no diagnosis 
established and sensitivity to petroleum products with no 
active pulmonary disease noted.

In a February 2009 VA examination the Veteran reported that 
his symptoms of profuse sweating and sensitivity to petroleum 
products manifested during active service and have continued 
following his active service.  The Veteran reported that 
after exposure to oil fire, smoke and exhaust from aircrafts, 
he became very sensitive to chemical fumes and continued to 
have dizziness, nausea and difficulty breathing when exposed.  
No pathology was found for the symptoms of sensitivity to 
petroleum products and profuse sweating, meaning that the 
symptoms did not conform to any known medical pathological 
diagnosis.  

After a careful review of the record, the Board finds that 
the Veteran's claim of service connection for an undiagnosed 
illness manifested by sensitivity to petroleum products and 
profuse sweating, is warranted.  The evidence of record 
reflects that the Veteran served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The Board 
notes that the Veteran symptoms of sensitivity to petroleum 
products and profuse sweating constitute a qualifying chronic 
disability pursuant to 38 C.F.R. § 3.317(a)(2)(i)(A).  The 
competent objective medical evidence of record reflects that 
the Veteran reported symptoms of increased sensitivity to 
petroleum products from May 1994 to July 1994, August 2002, 
March 2007 and February 2009 and symptoms of profuse sweating 
in August 1994, March 2007 and February 2009.  The Veteran 
also stated in the October 2001 RO hearing and the February 
2009 VA examination that the symptoms of sensitivity to 
petroleum products and profuse sweating existed during his 
active service.  The Board observes that lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

In considering the Veteran's statements of continuity of 
these symptoms recorded in multiple VA examinations 
throughout the duration of this appeal as well as the 
competent medical evidence reflecting symptoms of increased 
sensitivity to petroleum products being treated periodically 
since May 1994 and profuse sweating since August 1994, the 
Board will resolve doubt in favor of the Veteran that these 
symptoms have existed for more than 6 months or more are 
thus, considered chronic.  See 38 C.F.R. § 3.102 (2008).  
Moreover, as demonstrated by the most recent VA examination 
in February 2009, these symptoms cannot be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board finds that 
service connection for an undiagnosed illness manifested by a 
sensitivity to petroleum products and profuse sweating is 
warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Sinusitis, Hiatial Hernia with GERD and Sleep Apnea

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that he was exposed 
to chemicals, including oil drums, while serving in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, which resulted in many chronically unexplained symptoms 
following his active service, including burning in the 
throat, fatigue, dry mouth and sleeplessness.  However, as 
noted above, these symptoms, claimed as due to a chronic 
undiagnosed illness, have been associated with a known 
diagnosis, namely sleep apnea and allergic rhinitis and GERD, 
and as such, are not qualifying chronic disabilities for the 
purposes of 38 C.F.R. § 3.317 and will be addressed on the 
basis of direct service connection.  

With regard to the Veteran's claim for service connection for 
sinusitis, the Veteran reported in a November 2001 statement 
that he was specifically treated for sinusitis on several 
occasions in service in June 1985, October 1986 and May 1993 
as well as subsequently following service in January 1994 and 
from January 2001 to November 2001.  

Service treatment reports are absent of any findings of 
sinusitis, sleep apnea, hiatial hernia, GERD or related 
symptoms.  While these records reflect that the Veteran was 
diagnosed with upper respiratory infections and chest wall 
pain, the Board notes that these symptoms have not been 
associated with sinusitis, sleep apnea, hiatial hernia or 
GERD.  These in-service respiratory symptoms are addressed in 
the Board's remand below.

VA outpatient treatment reports from February 1994 to January 
2006 reflect that the Veteran was initially treated for 
shortness of breath with exertion in February 1994, sinus 
congestion and difficulty breathing through the nose in April 
2001 and complaints of burning in the throat in November 2001 
and complaints of sleepiness with a diagnosis of rule out 
obstructive sleep apnea in November 2001.  During this period 
the Veteran was subsequently treated for and diagnosed with 
sinusitis, GERD, small hiatial hernia, obstructive sleep 
apnea, fatigue (also characterized as fatigue of unknown 
etiology), muscle fatigue of unknown etiology, complaints of 
vague tiredness and fatigue with activity which reportedly 
occurred since 1992.  These records seem to associate the 
Veteran's fatigue with a diagnosis of sleep apnea.  A January 
2006 radiology report taken pursuant to a scheduled VA 
examination revealed a diagnosis of right maxillary 
sinusitis.

Private medical records from April 1998 to July 1998 reflect 
that in June 1998 a private physician reported that the 
Veteran was being evaluated for liver enzymes and fatigue 
which was expected to continue for another month.  No follow 
up regarding fatigue was provided.

As noted above, in a February 1994 VA Persian Gulf War 
Screening, the Veteran also reported service in the Persian 
Gulf War from June 1991 to October 1991 with symptoms of 
fatigue, skin rashes, breathing problems and leg problems.  
During a February 1994 VA Gulf War examination the Veteran 
was assessed as an essentially healthy male with no pulmonary 
pathology found. 

In an August 1994 VA examination, the examiner noted 
"chronic fatigue syndrome not reported by the veteran" in 
his diagnosis.

In an August 2002 VA examination, the Veteran was diagnosed 
with small hiatial hernia with GERD and sleep apnea.  No 
sinusitis was found.

In a January 2005 VA examination, the Veteran was diagnosed 
with sinusitis, characterized as recurrent seasonal 
sinusitis, GERD, and sleep apnea with related symptoms of 
fatigue, dryness of mouth, daytime somnolence and snoring.  
The examiner opined that both sinusitis and sleep apnea were 
not likely to be secondary to past exposure to chemicals.  
The examiner also concluded that GERD symptoms were likely to 
be secondary to reflux.  

In a December 2005 VA examination, the Veteran reported 
difficulty breathing while sleeping, snoring, daytime 
sleepiness, fatigue and burning in his throat prior to 1998.  
The Veteran was diagnosed with obstructive sleep apnea.  The 
examiner found that the Veteran's reported symptoms of dry 
mouth, difficulty breathing at night, burning sensation in 
the throat, snoring and sleeplessness on a regular basis 
prior to 1998 were associated with a known clinical 
diagnosis, specifically obstructive sleep apnea.  He also 
found that obstructive sleep apnea was contributed to by 
obesity, enlarged tonsils and an enlarged uvula.  

A March 2007 VA examination reflects the Veteran was 
diagnosed with dry mouth, which had resolved, and fatigue 
secondary to sleep disturbance characterized by frequent 
waking up for urination.  A March 2007 VA examination 
addendum additionally reported that a January 2006 
chromatography (CT) scan noted right maxillary sinusitis 
which was not expected to cause any symptom and the Veteran 
reported it has not caused symptoms.

In a February 2009 VA examination, the Veteran reported that 
his symptom of dry mouth began in service but had resolved 
after the use of a "CPAP" machine.  He reported that 
difficulty breathing began in the early 1990's.  The 
Veteran's stated that his burning in the throat began in the 
mid-1990's and he was diagnosed with acid reflux and treated 
with acid suppression and a lifestyle modification with a 
resolution of symptoms.  He reported that fatigue began in 
1991 after Operation Desert Storm and symptoms had improved 
after use of the "CPAP" machine in the 1990's, although he 
still had mild fatigue.  The Veteran also stated that his 
symptoms of snoring and sleeplessness began in the 1990's and 
both had improved with use of the "CPAP" machine.  The 
Veteran was diagnosed with sleep apnea, associated with 
symptoms of dry mouth, fatigue, snoring and sleeplessness.  
He was also diagnosed with GERD, which was associated with 
burning in the throat.  The examiner concluded that it would 
be purely speculative to comment on the relationship of these 
symptoms to the Veteran's military service.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for sinusitis, sleep 
apnea and hiatial hernia with GERD is not warranted.  Service 
treatment reports do not reflect findings related to 
sinusitis, sleep apnea or hiatial hernia with GERD in 
service.  The Board notes that while the Veteran has been 
diagnosed with sleep apnea, sinusitis and hiatial hernia with 
GERD, associated with his symptoms of burning in the throat, 
fatigue, dry mouth and sleeplessness, no medical opinion has 
related these diagnosed conditions to his active service.  
Moreover, there is no objective medical evidence of a 
continuity of treatment for these conditions in service and 
continually after service in order to establish a continuity 
of symptomatology.  In fact, the January 2005 VA examiner 
opined that the Veteran's sleep apnea and sinusitis were not 
likely to be secondary to past exposure to chemicals.  As the 
objective evidence of record reflects no treatment for 
sinusitis, hiatial hernia with GERD or sleep apnea during 
active service and no medical evidence of a nexus between the 
Veteran's active service and his current diagnosed 
disabilities has been established, by way of a medical 
opinion or by medical evidence of a continuity of 
symptomatology, the preponderance of the evidence is against 
the Veteran's claims.  Thus, the Veteran's claims for service 
connection for sinusitis, sleep apnea and hiatial hernia with 
GERD are denied.

The Board acknowledges the Veteran's statements that his 
sinusitis, sleep apnea and hiatial hernia with GERD are 
related to active service; however, while lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See Barr v. Nicholson, 21. Vet. App. 
303 (2007);  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this regard, the Board notes that while the 
Veteran was competent to report that respiratory symptoms 
began in service, these symptoms have not been related to the 
diagnosed conditions of sinusitis or sleep apnea and the 
Veteran is not competent to provide lay statements of a 
diagnosis or etiology of his diagnosed conditions.  See id. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an undiagnosed illness, manifested by 
sensitivity to petroleum products and profuse sweating, is 
granted.

Service connection for sinusitis is denied.

Service connection for hiatial hernia with GERD, claimed as 
burning in the throat, is denied.

Service connection for sleep apnea, claimed as snoring, 
sleeplessness and fatigue, is denied.



REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for allergic rhinitis, bronchitis and 
plantar fasciitis with spurs.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159 (2008).  The VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159 (2008).  

In statements and testimony presented throughout the duration 
of the appeal, the Veteran maintained that he experienced 
respiratory problems in service and has had problems with 
breathing since his active service.  He testified during the 
October 2001 RO hearing that while he did not seek treatment 
for his feet in service, he did sustain foot problems due to 
being on his feet in service for several hours a day, 
specifically while in the Persian Gulf when he worked seven 
days a week, being on his feet for twelve hours a day.  He 
also testified that the types of shoes he had did not have 
good arch support and following his duty in the Persian Gulf, 
he was unable to wear his previous shoes, changing from a 
size 11 and 1/2 to a size 12.  Finally, the Veteran reported 
having foot pain during his active service in the Persian 
Gulf and thereafter.  

With regard to the Veteran's objective statements about his 
bilateral foot condition, the Board observes that lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Thus, the 
Veteran is competent to provide evidence of lay observable 
events, such as being on his feet for extended periods of 
time during service, and the presence of symptoms of a 
disability subject to lay observation such as foot pain.

In this case, service treatment records reflect that the 
Veteran was treated for upper respiratory infections in May 
1983 and October 1986, chest wall pain in May 1989 and a 
respiratory infection in February 1990.  

VA outpatient treatment reports from February 1994 to January 
2006 reflect that the Veteran was treated for and diagnosed 
with shortness of breath, shortness of breath with unknown 
etiology, shortness of breath of unknown etiology possibly 
related to hyperventilation syndrome, shortness of breath 
with exertion, hyperventilation syndrome, rule out 
obstructive airway disease, allergic rhinitis, allergic 
rhinitis with deviated septum, mild acute bronchitis, dyspnea 
on exertion, complaints of difficulty breathing and nasal 
blockage, acute plantar fasciitis, heel pain, heel pain 
secondary to lack of arches and flat feet and fallen arches.  
The Veteran was initially treated for shortness of breath 
with exertion in February 1994 and complaints of heel pain in 
November 1994.  He was initially diagnosed with plantar 
fasciitis in January 1995, allergic rhinitis in April 2000 
and mild acute bronchitis in May 2000.  In a July 2001 VA 
outpatient treatment report, the Veteran complained of 
difficulty breathing and nasal blockage and was diagnosed 
with allergic rhinitis.  

As noted above, in a February 1994 VA Persian Gulf War 
Screening, the Veteran also reported service in the Persian 
Gulf War from June 1991 to October 1991 with symptoms of 
fatigue, skin rashes, breathing problems and leg problems.  
During a February 1994 VA Gulf War examination the Veteran 
was assessed as an essentially healthy male with no pulmonary 
pathology found.  An August 1994 VA examination also noted 
that no pulmonary pathology was found.  No foot conditions 
were noted in either of these examinations.  

In an August 2002 VA examination the Veteran was diagnosed 
with a spurring of the calcaneous via x-ray and allergic 
rhinitis with symptoms of dry mouth and sneezing.

A January 2005 VA examination reflects that the Veteran was 
diagnosed with bronchitis, noted as not an active problem, 
and bilateral flat feet and fasciitis, with ongoing symptoms 
likely to be secondary to flat feet and fasciitis.  

In a December 2005 VA examination, the Veteran was diagnosed 
with rhinitis by history.  

A March 2007 VA examination reflects the Veteran was 
diagnosed with bilateral pes planus and bilateral plantar 
fasciitis.  Another VA examination conducted in March 2007 
noted that the Veteran was diagnosed with bilateral plantar 
fasciitis and the examiner found no evidence of bronchitis in 
the present examination.

In a February 2009 VA examination, the Veteran was diagnosed 
with allergic rhinitis with associated problems of sneezing 
and rhinitis, both with a reported date of onset in 1991.  
With regard to the Veteran's reported symptom of difficulty 
breathing, the examiner noted that since he began treatment 
at the VA in 1995, the Veteran had gained 100 pounds.  The 
Veteran was diagnosed with restrictive ventilary defect due 
to obesity which was associated with difficulty breathing.  
The examiner concluded that it would be purely speculative to 
comment on the relationship of these symptoms to the 
Veteran's military service.  

The Board notes that the record includes several attempts to 
obtain a medical nexus opinion where none was provided in VA 
examinations conducted from 2005 to 2009.  In addition, 
during this period, a VA physician responded that she did not 
feel opinions were necessary and did not understand the 
opinions which were required.  Finally, the February 2009 VA 
examiner stated, that he could not provide an opinion 
regarding the relationship of the Veteran's symptoms to his 
active service, although this examination did not address 
plantar fasciitis.  With respect to the Veteran's claims for 
service connection for bronchitis, allergic rhinitis and 
plantar fasciitis with spurs, the Board finds that a final 
attempt to obtain a medical opinion regarding the nature and 
etiology of these conditions is necessary, as there is 
evidence of treatment for respiratory symptoms during active 
service, the Veteran's competent lay statements of foot pain, 
long hours on his feet and poor arch support from his shoes 
in service and medical diagnoses of bronchitis, allergic 
rhinitis and plantar fasciitis provided during the pendency 
of this appeal.  As such, an adequate opinion as to whether 
the Veteran's allergic rhinitis, bronchitis and plantar 
fasciitis are related to his active service is necessary to 
establish whether there is a medical nexus to service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to an appropriate VA specialist to 
review and to provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's bronchitis, allergic 
rhinitis and plantar fasciitis are causally 
or etiologically related to his active 
service.  An opinion should be provided for 
each of these three disabilities.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with their 
review.  A complete rationale for any 
opinions should be provided.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


